PER CURIAM.
We affirm appellant’s convictions and sentences for battery on a law enforcement officer, resisting an officer without violence and felony failure to appear before a court. The state concedes, and we agree, that the written order of probation and sentencing order contain scriveners errors which reflect that appellant was sentenced to nine months in county jail for possession of drug paraphernalia. The state nol prossed that charge. It is apparent from the sentencing hearing that the trial court intended to sentence appellant to nine months in county jail for his convic*145tion of resisting an officer without violence. Therefore, we remand to correct the probation and sentencing orders.
AFFIRMED; REMANDED WITH DIRECTIONS.
GLICKSTEIN, DELL and POLEN, JJ., concur.